Citation Nr: 0828794	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-36 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for the 
service-connected residuals of an injury to the left great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue involving the disability rating assigned for the 
veteran's service-connected left great toe injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current tinnitus to his active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated November 2005, which was prior to the initial 
adjudication of his claims for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the  United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this notice.  Specifically, the veteran has not been provided 
the notice with respect to the elements of degree of 
disability and effective date.  However, the veteran is not 
prejudiced by a lack of notice of these two elements since 
the claim for service connection for tinnitus is being 
denied.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and a VA examination has been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records and a VA examination 
report.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claim for service connection for tinnitus.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Service records reveal that the veteran served in the Coast 
Guard during World War II.  He served in Asian Theater of 
Operations and records reveal that he was trained as a 
Coxswain and involved in amphibious landings.  The veteran's 
service medical records have been obtained, and do not reveal 
any complaints, or diagnosis, of tinnitus during service.  

In November 2006, a VA audiology examination of the veteran 
was conducted.  The veteran reported having hearing loss and 
tinnitus.  He also reported acoustic trauma during service in 
the form of exposure to the noise of naval gunfire during 
landing operations.  However, he reported that his history of 
tinnitus only dated back approximately 10 to 15 years.  The 
examiner's medical opinion was the veteran's "tinnitus 
started 10 or 15 years ago.  Noise trauma in [service] is 
therefore not the etiology of his tinnitus."

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  The veteran 
clearly had noise exposure to naval gunfire during active 
service.  However, the only competent medical evidence of 
record indicates that the veteran's current tinnitus is 
unrelated to service, or the acoustic trauma experienced 
during service.  The veteran has not submitted any evidence 
which counters this medical opinion.  Because of the lack of 
any nexus between the current tinnitus disability and 
service, service connection must be denied.  

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service." 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection for tinnitus, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  


REMAND

The veteran has disagreed with the assignment of a 
noncompensable (0%) disability rating for the service-
connected residuals of an injury to the left great toe.  He 
asserts that he warrants at least a 10 percent disability 
rating

The appeal involves the initial disability rating assigned 
for the veteran's service-connected disability; the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In December 2005, a VA examination of the veteran was 
conducted in conjunction with his claim for service 
connection.  The RO also obtained copies of the veteran's VA 
medical treatment records current through November 2006.  In 
June 2007, the veteran submitted a written statement which 
asserted that his service-connected foot disability had 
increased in severity and that he received VA treatment for 
his feet subsequent to November 2006.  

The additional VA treatment records need to be requested.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Another VA examination of the veteran's feet should also be 
conducted.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)


1.  Obtain complete copies of the 
veteran's medical treatment record from 
VA medical center (VAMC) Orlando for the 
period of time from November 2006 to the 
present.  All record obtained should be 
associated with the claim folder.  

2.  The veteran should be accorded the 
appropriate examination for foot and toe 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of the service-connected 
residuals of a left great toe injury found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if any of the 
veteran's symptoms of toe nail disorders 
are related to the service-connected left 
great toe injury.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Following the above, readjudicate the 
veteran's claim for an increased initial 
disability rating for his service-
connected left great toe disability.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


